Title: From Alexander Hamilton to James McHenry, 12 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York June 12 1799
          
          Accordg to the returns from Detroit, there ought to be added to the quantity of Powder there One Tun and a half to complete what would be an ordinary supply in proportion to the Artillery. And if the Stock of Powder in the UStates be ample, that quantity ought to be forwarded. The stock however should govern. Not possessing sufficient information on this head, I have concluded to state the matter to you and to request that you will direct the Superintendant concerning it as you shall deem right. An additional supply ought to be sent—Particular care should be taken to furnish these remote posts early with cloathing. Indeed, considering the casualties that which are to apt to occur in their transmission—There ought always be a years supply a head — at those stations. 
          With great respect I have the honor to be Sir Yr Obed Sr—
          The Secy of War
        